DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 11/10/2021, 03/25/2022 and 04/25/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 18-21, 23 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kismarton (US 2007/0080481).

With respect to claim 1, Kismarton teaches an apparatus for processing a composite structure (“a system 200 for manufacturing composite components”, Pa [0020] and Figs. 2-3), the apparatus comprising:
a first processing-tool (“a containment member 202”) and a second processing-tool (“a lid member 208”) (Pa [0020]) that are movable between an open position, in which the first processing-tool and the second processing-tool are separated from each other (“the method 400 includes forming the uncured composite material at least partially around the expandable member 217 within the containment member 202 at a block 402… At a block 404, the lid member 208 is positioned onto the containment member 202 with the insertion portion 210 fittingly engaged into the opening 204 of the containment member 202.”, Pa [0023]; it provides that the containment member 202 and the lid member 208 are separable from each other.), and a closed position, in which the first processing-tool and the second processing-tool are configured to be sealed to each other (“The lid member 208 is secured to the containment member 202 at a block 406.”, Pa [0023] and Figs. 2-3); and wherein:
in the closed position, the first processing-tool and the second processing-tool are configured to be sealed to a mandrel-tool (“the expandable member 217”), located between the first processing-tool and the second processing-tool and supporting the composite structure (“forming the uncured composite material at least partially around the expandable member 217 within the containment member 202… The lid member 208 is secured to the containment member 202”, Pa [0023]; “a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208.”, Pa [0024]); and
in the closed position, the first processing-tool (“202”), the second processing-tool (“208”), and the mandrel-tool (“217”) form a vessel (Fig. 3), configured to apply at least one of pressure and heat to the composite structure (“The elevated temperature and pressure conditions TE, PE may be applied (blocks 410, 412) for one or more periods as desired to suitably cure the composite material 216 within the system 100”, Pa [0024]).

With respect to claim 18, Kismarton as applied to claim 1 above further teaches a heating system (“an oven”), configured to heat at least one of the first processing-tool, the second processing-tool, a gas located within the vessel, and the mandrel-tool (“an elevated temperature TE is applied to the system 200, such as by installing the system 200 into an oven.”, Pa [0024]).

With respect to claim 19, Kismarton as applied to claim 1 above further teaches a pressurization system (“the pressure source 224”), configured to pressurize a gas located within the vessel (“an elevated pressure PE is applied within the expandable member 217, such as by providing a pressurized gas or fluid from the pressure source 224 through the second port 220.”, Pa [0024]).

With respect to claim 20, Kismarton as applied to claim 1 above further teaches a heating system (“an oven”), configured to heat at least one of the first processing-tool, the second processing-tool, a gas located within the vessel, and the mandrel-tool (“an elevated temperature TE is applied to the system 200, such as by installing the system 200 into an oven.”, Pa [0024]); and a pressurization system (“the pressure source 224”), configured to pressurize the gas located within the vessel (“an elevated pressure PE is applied within the expandable member 217, such as by providing a pressurized gas or fluid from the pressure source 224 through the second port 220.”, Pa [0024]).

With respect to claim 21, Kismarton as applied to claim 1 above further teaches a pair of endcaps (both end-walls of the containment member 202, Fig. 2), configured to seal an interior volume of the mandrel-tool for pressurizing the interior volume.

With respect to claim 23, Kismarton as applied to claim 1 above further teaches that the first processing-tool (“202”) comprises a first open cross-sectional shape (Fig. 3).

With respect to claim 41, Kismarton teaches an apparatus for processing a composite structure (“a system 200 for manufacturing composite components”, Pa [0020] and Figs. 2-3), the apparatus comprising:
a tooling assembly (“a containment member 202” and “a lid member 208”, Pa [0020]), configured to form a sealed vessel with a mandrel-tool (“the expandable member 217”) (“forming the uncured composite material at least partially around the expandable member 217 within the containment member 202… The lid member 208 is secured to the containment member 202”, Pa [0023]; “a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208.”, Pa [0024]) and configured to apply at least one of pressure and heat to the composite structure, supported by the mandrel-tool (“The elevated temperature and pressure conditions TE, PE may be applied (blocks 410, 412) for one or more periods as desired to suitably cure the composite material 216 within the system 100”, Pa [0024]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481) as applied to claim 1 above, and further in view of Toriyama (US 2020/0238638).

With respect to claims 2 and 3, Kismarton as applied to claim 1 above further teaches that the first processing-tool (“a containment member 202”) and the second processing-tool (“a lid member 208”) comprises a first interface-seal and a second interface-seal (“more seals 212”); the first interface-seal is configured to seal a first interface between the first processing-tool and the second processing-tool in the closed position and the second interface-seal is configured to seal the first interface between the first processing-tool and the second processing-tool in the closed position (“One or more seals 212 are disposed around the opening 204 between the containment member 202 and the lid member 208”, Pa [0020]), but Kismarton does not specifically teach that the first interface-seal is configured to seal a second interface between the first processing-tool and the mandrel-tool in the closed position and the second interface-seal is configured to seal a third interface between the second processing-tool and the mandrel-tool in the closed position.
In the same field of endeavor, mold for producing a fiber-reinforced resin molded object, Toriyama teaches that a fiber-reinforced resin base material 1 is arranged in close contact with a lower mold 3, a release material 8 is arranged in close contact with the inner surface of the fiber-reinforced resin base material 1, a core space 5 on the inner side of the release material 8 is filled with an un-expanded powder mixture 2 a that includes un-expanded thermally expandable microcapsules and another powder, an opening of the lower mold 3 is covered by an upper mold 4, and the molds are sealed by a fastening member 7 such as a bolt and nut with a rubber packing material 9 interposed between the lower mold 3 and the upper mold 4. Toriyama further teaches that prior to covering the opening of the lower mold 3 with the upper mold 4, the end of the release material 8 is thoroughly sealed using a sealing material 11 such as sealing tape so as to prevent air leaks, thereby increasing the sealing between the fiber-reinforced resin base material 1 and the lower mold 3, and enabling reliable vacuum suctioning (Pa [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kismarton with the teachings of Toriyama so that the one would provide the sealing material at the end of the mandrel-tool (“expandable member 217”) in order to prevent air leaks. In this modification, the sealing member would seal a second interface between the first processing-tool and the mandrel-tool and a third interface between the second processing-tool and the mandrel-tool in the closed position.

With respect to claim 4, Kismarton as applied to claim 3 above further teaches that the first interface-seal and the second interface-seal (“One or more seals 212”) are disposed around the opening 204 between the first processing tool (“the containment member 202”) and the second processing tool (“the lid member 208”) and a plurality of clamps 214 secure the lid member 208 to the flanges 206 of the containment member 202 (Pa [0020] and Fig. 3), but does not specifically teach that the first interface-seal and the second interface-seal have complementary geometries and are configured to mate with each other in the closed position.
Toriyama as applied above further teaches that the molds are sealed by a fastening member 7 such as a bolt and nut with a rubber packing material 9 interposed between the lower mold 3 and the upper mold 4 (Pa [0030]).
One would have found it obvious to substitute the fastening members comprising bolts and nuts with rubber packing materials for seals and clamps for the purpose of sealing the molds, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). In this modification, the holes for nuts in both of the first processing tool (“the containment member 202”) and the second processing tool (“the lid member 208”) have complementary geometries and are configured to mate with each other in the closed position.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481) in view of Toriyama (US 2020/0238638) as applied to claim 3 above, and further in view of Scarfe et al. (US 2021/0206125).

With respect to claim 5, Kismarton as applied to claim 3 above further teaches that the first processing-tool (“containment member 202”) comprises: a first vessel-wall (the side walls of the “containment member 202”) that forms a first portion of the vessel; and a first interface-surface (“flanges 206”) that forms a perimeter of the first vessel-wall (“extending outwardly from opposing sides proximate the opening 204.”, Pa [0020]); and the first interface-seal (“212”) are disposed around the first interface-surface (“One or more seals 212 are disposed around the opening 204 between the containment member 202 and the lid member 208”, Pa [0020]), but does not explicitly teach that the first interface-seal extends along an entirety of the first interface-surface.
In the same field of endeavor, a molding system and methods of forming a structure, Scarfe teaches that sealing material extends around first trough 114 to seal first bagging layer 144 to first tool 108 for sealing first bagging layer 144 to first tool 108 to form first vacuum chamber 148 (Pa [0046]), and sealing material follows the perimeter of first bagging layer 144 (Pa [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kismarton with the teachings of Scarfe so that the one would provide the seal extending around the first interface-surface in order to seal the first and second processing-tools and form vacuum chamber between the tools.

With respect to claim 6, Kismarton as applied to claim 5 above further teaches that the second processing-tool (“lid member 208”) comprises: a second vessel-wall (“an insertion portion 210”) that forms a second portion of the vessel; and a second interface-surface that forms a perimeter of the second vessel-wall (Pa [0020] and Fig. 3); and Scarfe as applied in the combination regarding claim 5 teaches that the second interface-seal extends along an entirety of the second interface-surface.

With respect to claim 7, Kismarton as applied to claim 6 above further teaches that the first vessel-wall comprises a first non-planar member; and the second vessel-wall comprises a second non-planar member.

    PNG
    media_image1.png
    493
    1396
    media_image1.png
    Greyscale


With respect to claim 8, Kismarton as applied to claim 6 above further teaches that the first vessel-wall comprises a first non-planar member; and the second vessel-wall comprises a planar member.

    PNG
    media_image2.png
    493
    1326
    media_image2.png
    Greyscale


Claims 9-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481) as applied to claim 1 above, and further in view of Matsen et al. (US 2017/0036310).

With respect to claim 9, Kismarton as applied to claim 1 above further teaches that the first processing-tool (“containment member 202”) comprises: a first vessel-wall (the side walls of the “containment member 202”), forming a first portion of the vessel (Pa [0020] and Fig. 3), but is silent to a first conformable membrane, coupled to the first vessel-wall and configured to be pressed against the composite structure.
In the same field of endeavor, tooling used to form a material, Matsen teaches that the method 300 further includes positioning a second bladder 152 between the forming surfaces 116A, 116B of the first and second dies 112A, 112B such that the material 170 is interposed directly between the second bladder 152 and the second susceptor 140, and fluid from the pneumatic source 120 enters the hollow interior 172 through the opening 156 to inflate the second bladder 152 for inflating the second bladder 152 to deform the material 170 into a desired shape (Pa [0059], [0061] and Fig. 5). Matsen further teaches that a second susceptor 140 has substantially sheet-like shape with a thickness that is significantly smaller than a width or length of the sheet (Pa [0039]) and is formed into a desired shape using a first susceptor 130 and a first bladder 150 in the apparatus 100 (Pa [0037]), thus one would appreciate that the second susceptor 140 is a conformable membrane. Matsen further teaches that the susceptor 140 is made from an electrically and thermally conductive material that generates heat via electromagnetic induction in the presence of a magnetic field such that the susceptor 140 is heated in response to the magnetic field (e.g., electromagnetic energy) generated by the electromagnetic coils 114A, 114B (Pa [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kismarton with the teachings of Matsen so that the one would provide the susceptor between the first processing-tool (“containment member 202”) and the mandrel-tool (“expandable member (or bladder) 217”) and the electromagnetic coils 114A, 114B in the tools in order to inductively heat the susceptor, tools and composite structure instead of using the oven.

With respect to claim 10, Kismarton as applied to claim 9 above further teaches a vacuum system (“a vacuum source 222”, Pa [0022]), configured to apply vacuum between the first conformable membrane and the mandrel-tool (“a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208.”, Pa [0024]).

With respect to claim 11, Kismarton as applied to claim 9 above further teaches a pressurization system (“a pressure source 224”), configured to apply pressure between the first vessel-wall and the first conformable membrane (“an elevated pressure PE is applied within the expandable member 217, such as by providing a pressurized gas or fluid from the pressure source 224 through the second port 220.”, Pa [0024]).

With respect to claim 12, Matsen as applied in the combination regarding claim 9 above further teaches a first caul (“the caul sheet 160”), coupled to the first conformable membrane and configured to shape the composite structure (Pa [0059] and Fig. 5).

With respect to claim 13, Kismarton as applied to claim 9 above further teaches that the second processing-tool (“the lid member 208”) comprises: a second vessel-wall, forming a second portion of the vessel (Fig. 3), and Matsen as applied in the combination regarding claim 9 above further teaches a second conformable membrane (“140B”), coupled to the second vessel-wall and configured to be pressed against the composite structure (Fig. 5).

With respect to claim 14, Kismarton as applied to claim 13 above further teaches a vacuum system (“a vacuum source 222”, Pa [0022]), configured to apply vacuum between the first conformable membrane and the mandrel-tool and between the second conformable membrane and the mandrel-tool (“a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208.”, Pa [0024]).

With respect to claim 15, Kismarton as applied to claim 13 above further teaches a pressurization system (“a pressure source 224”), configured to apply pressure between the first vessel-wall and the first conformable membrane and between the second vessel-wall and the second conformable membrane (“an elevated pressure PE is applied within the expandable member 217, such as by providing a pressurized gas or fluid from the pressure source 224 through the second port 220.”, Pa [0024]).

With respect to claim 16, even though Matsen as applied in the combination regarding claim 13 above teaches a first caul (“the caul sheet 160”) below the second bladder 152 (Pa [0059] and Fig. 5), since Kismarton’s composite material 216 is arranged around the expandable member (or bladder) 217 (Fig. 3), one would have found it obvious to provide the additional caul above the expandable member 217, coupled to the second conformable membrane in order to shape the composite structure.

With respect to claim 22, Kismarton as applied to claim 1 above further teaches that vacuum is applied between the tools and the mandrel-tool (“a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208.”, Pa [0024]), but does not specifically teaches that compression bagging, configured to surround the composite structure, wherein vacuum is applied between the compression bagging and the mandrel-tool.
In the same field of endeavor, tooling used to form a material, Matsen teaches that the method 300 further includes positioning a second bladder 152 between the forming surfaces 116A, 116B of the first and second dies 112A, 112B such that the material 170 is interposed directly between the second bladder 152 and the second susceptor 140, and fluid from the pneumatic source 120 enters the hollow interior 172 through the opening 156 to inflate the second bladder 152 for inflating the second bladder 152 to deform the material 170 into a desired shape (Pa [0059], [0061] and Fig. 5). Matsen further teaches that a second susceptor 140 has substantially sheet-like shape with a thickness that is significantly smaller than a width or length of the sheet, and includes an upper sheet 140A and a lower sheet 140B (Pa [0039]). Matsen further teaches that the susceptor 140 is made from an electrically and thermally conductive material that generates heat via electromagnetic induction in the presence of a magnetic field such that the susceptor 140 is heated in response to the magnetic field (e.g., electromagnetic energy) generated by the electromagnetic coils 114A, 114B (Pa [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kismarton with the teachings of Matsen so that the one would provide the susceptor including includes an upper sheet 140A and a lower sheet 140B between the tools and the mandrel-tool (“expandable member (or bladder) 217”) and the electromagnetic coils 114A, 114B in the tools in order to inductively heat the susceptor, tools and composite structure instead of using the oven. Since Kismarton teaches that vacuum is applied between the tools and the mandrel-tool (“a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208.”, Pa [0024]), in this modification, the vacuum would be applied between the compression bagging and the mandrel-tool.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481) in view of Matsen et al. (US 2017/0036310) as applied to claim 13 above, and further in view of Koyanagi (US 2018/0186110).

With respect to claim 17, the combination as applied to claim 13 above does not specifically teach that the first processing-tool comprises a first bulkhead, coupled to the first vessel-wall and comprising a first aperture; the second processing-tool comprises a second bulkhead, coupled to the second vessel-wall and comprising a second aperture; and in the closed position, the first bulkhead and the second bulkhead contact each other so that the first aperture and the second aperture align with each other for passage of a gas between the first processing-tool and the second processing-tool.
In the same field of endeavor, a curing apparatus, Koyanagi teaches that the curing apparatus 1 further includes a plurality of sector molds 4 for molding and curing a crown region C1, which are arranged annularly along the crown region C1 (Pa [0024]), formed inside the sector mold 4 of the curing apparatus 1 are a plurality of heating chambers 4 b, which are annular flow channels extending within the sector mold 4 (Pa [0058]), and the heating chamber 4 b is formed into a circular ring with the end surfaces 26 a, 26 b abutting on the adjacent end surfaces 26 b, 26 a (Pa [0050]). Koyanagi further teaches that the side mold 4 further includes the cooling chambers 4 c as hollow cavities to hold a cooling medium (Pa [0072]), the cooling chambers 4 c are annular flow channels extending within the sector mold 4 in parallel with the heating chambers 4b (Pa [0074]), and the cooling medium to be used is, for instance, a low-temperature gas (Pa [0075]).
Since the combination teaches heating system but is silent to any cooling system, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kismarton in view of Matsen with the teachings of Koyanagi so that the one would provide the plurality of cooling chambers in the first and second processing-tools, the chambers are connected respectively at the abutting surface of the tools such that each of the chambers is formed a circular ring for the purpose of circulating the cooling medium, such as a low-temperature gas, so as to cool the tools and the structure.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481) in view of Toriyama (US 2020/0238638).

With respect to claim 27, Kismarton teaches an apparatus for processing a composite structure (“a system 200 for manufacturing composite components”, Pa [0020] and Figs. 2-3), the apparatus comprising:
a mandrel-tool (“the expandable member 217”), configured to support the composite structure during processing (“forming the uncured composite material at least partially around the expandable member 217 within the containment member 202”, Pa [0023]);
a tooling assembly (“a containment member 202” and “a lid member 208”, Pa [0020]), movable relative to the mandrel-tool between an open position and a closed position (“the method 400 includes forming the uncured composite material at least partially around the expandable member 217 within the containment member 202 at a block 402… At a block 404, the lid member 208 is positioned onto the containment member 202 with the insertion portion 210 fittingly engaged into the opening 204 of the containment member 202.”, Pa [0023]; it provides that the containment member 202 and the lid member 208 are separable from each other.); and
an interface-seal (“seals 212”), configured to seal the tooling assembly to form a vessel, surrounding the composite structure, in the closed position (“One or more seals 212 are disposed around the opening 204 between the containment member 202 and the lid member 208”, Pa [0020]).
Kismarton does not specifically teach that the first interface-seal is configured to seal the tooling assembly and the mandrel-tool together.
In the same field of endeavor, mold for producing a fiber-reinforced resin molded object, Toriyama teaches that a fiber-reinforced resin base material 1 is arranged in close contact with a lower mold 3, a release material 8 is arranged in close contact with the inner surface of the fiber-reinforced resin base material 1, a core space 5 on the inner side of the release material 8 is filled with an un-expanded powder mixture 2 a that includes un-expanded thermally expandable microcapsules and another powder, an opening of the lower mold 3 is covered by an upper mold 4, and the molds are sealed by a fastening member 7 such as a bolt and nut with a rubber packing material 9 interposed between the lower mold 3 and the upper mold 4. Toriyama further teaches that prior to covering the opening of the lower mold 3 with the upper mold 4, the end of the release material 8 is thoroughly sealed using a sealing material 11 such as sealing tape so as to prevent air leaks, thereby increasing the sealing between the fiber-reinforced resin base material 1 and the lower mold 3, and enabling reliable vacuum suctioning (Pa [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kismarton with the teachings of Toriyama so that the one would provide the sealing material at the end of the mandrel-tool (“expandable member 217”) in order to prevent air leaks. In this modification, the sealing member would seal the first/second processing-tools and the mandrel-tool together in the closed position.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742